DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 10, 12, 16, 18, 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Keffeler (4,741,441) in view of Bear (WO 2013/109913) and/or Crosby (CN 1571751).
Claims 1 and 26
Keffeler discloses a medicament holder or kit for a medicament holder, comprising a base (12) having a first medicament holder receptacle (defined by wall 28 including opening 80); a first insert holder (defined within walls 20 and 24) disposed with the first medicament holder receptacle; a first medicament insert (14) removably disposed with the first insert holder (see column 3 lines 6-9), the first medicament insert defining an aperture (defined by opening between top surface of the walls) to removably receive at least one first medicament (see abstract); a cap (defined by structures 16 in combination with middle portion 76) comprising a first cap element (defined by covers 50 from one of structures 16), the first cap element is capable of being removed from the attachment to said first medicament holder receptacle, wherein the first cap element cooperating with the first medicament insert when the first cap element is attached to the first medicament holder receptacle to at least partly define a cavity for storing the at least one first medicament (see figures 1 and 2).  Keffeler discloses the cap includes a tabs (68) which is inserted through openings (80) and could be removed for insertion of a new cap member (see column 4 lines 33-46).  Keffeler discloses the medicament holder is formed from plastic and soft plastic materials (see claim 9).  Keffeler does not disclose any of the structure of the medicament holder comprising polytetrafluoroethylene.  However, Bear discloses a medication and storage device comprising a base (240) formed from a housing (242) and a cover (244) formed from polytetrafluoroethylene which is a rigid material but relatively lightweight (see [0062]).  Crosby discloses the uses of polytetrafluoroethylene coating in a dispenser or box to reduce adhesion of medicine tendency and/or improve motion performance (see page 17 lines 26-29).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medicament holder of Keffeler being formed of polytetrafluoroethylene as taught by Bear to have a rigid and lightweight medicament holder, and/or include a polytetrafluoroethylene coating as taught by Crosby to reduce adhesion of medicine in the interior surfaces of the medicament holder.
Claim 2
Keffeler further discloses the base comprising a second medicament holder receptacle (defined by wall 30 including openings 80); the medicament holder further comprising a second medicament insert (defined by insert 14 opposite to the first medicament insert) disposed at the second medicament holder, the second medicament insert is configured to removably store at least one second medicament; the cap further comprising a second cap element (defined by any of the covers 50 that covers any of the receptacles from the second medicament insert) configured for removable attachment to said second medicament holder receptacle (see figure 2).
Claim 3
After Keffeler is modified by Bear and/or Crosby, the first insert holder would include polytetrafluoroethylene.
Claim 8
Keffeler further discloses the cap comprises a bridge element (76) connecting the first cap element to the second cap element (see figure 2).
Claim 10
Keffeler further discloses a first medicament (88) disposed within an aperture of the first medicament insert (see figure 4 and column 4 lines 38-40).
Claim 12
Keffeler further discloses plurality of first medicaments/pills (88) each of the plurality of the first medicaments disposed in a respective one of a plurality of apertures within the first medicament insert.  Keffeler discloses a pill (88) disposed in a compartment (48) from the first medicament insert (14) (see figures 2 and 4).
Claims 16 and 18
Keffeler further discloses a second medicaments/pills (88) disposed within at least one aperture of the second medicament insert.  Keffeler discloses a pill (88) disposed in each compartment (48) from the second medicament insert (14) (see column 4 lines 29-41, figures 2 and 4).
Claim 20
Keffeler as modified by Crosby discloses a surface of the first medicament insert that defines the aperture comprises polytetrafluoroethylene.  After Keffeler is modified by Crosby, the interior surface of the first medicament insert comprises polytetrafluoroethylene to reduce adhesion of medicine in the interior surfaces of the medicament holder.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Keffeler (4,741,441), Bear (WO 2013/109913) and/or Crosby (CN 1571751) as applied to claims 1 or 2 above, and further in view of Trombley (US 9,938,075).
Claims 4-6
Keffeler as modified does not disclose the first and second cap elements each comprising a cap liner.  However, Trombley discloses a container for storing medicaments, the container comprising a cap liner (20) formed from plastic and aluminum which provide a sufficient barrier from environmental conditions including humidity and gasses (see column 2 lines 21-33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keffeler, Seidner and Lorenzen including a cap liners as taught by Trombley in top of the first insert holder and second medicament holder to provide a sufficient barrier from environmental conditions.  Regarding the limitation of the cap liner comprising polytetrafluoroethylene, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keffeler, Bear, Crosby and Trombley having the plastic portion of the cap liner made from polytetrafluoroethylene as taught by Bear to provide a rigid and lightweight cap liner to the medicament holder. 
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Keffeler (4,741,441), Bear (WO 2013/109913) and/or Crosby (CN 1571751) as applied to claims 2 or 1 above, and further in view of Priebe (US 2014/0262884).
Claims 7 and 9
Keffeler further discloses the second medicament holder comprises plastic material (see column 6 lines 22-24).  Keffeler does not disclose the material used for the cap elements.  Keffeler does not explicitly discloses polypropylene for the second medicament holder.  However, Priebe discloses a medicine storage comprising an insert holder and a cap (12) made from polypropylene plastic (see [0124]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second medicament holder and the cap elements of Keffeler as modified being formed from polypropylene plastics as taught by Priebe since polypropylene is an FDA approved material for enclosing medicaments. 
Claims 11, 13, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Keffeler (4,741,441), Bear (WO 2013/109913) and/or Crosby (CN 1571751) as applied to claim 10 or 12 above, and further in view of Heath (4,804,101).
Claims 11, 13 and 14
Keffeler further discloses the medicament disposed in the first medicament insert (see figure 4).  Keffeler does not explicitly discloses the medicament is nitroglycerin.  However, Heath discloses nitroglycerin pills/tablets disposed within a compartment of a container (see column 6 lines 4-12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have nitroglycerin pills disposed within the compartments as a type of medicament stored within the medicament holder. 
Claim 21
Keffeler further discloses the aperture of the first medicament insert is in the form of a well/rectangular well, and the rectangular well substantially restricts the physical mobility of the pill within the rectangular well (see figures 2 and 4).  After Keffeler, Bear and/or Crosby are modified by Heath, the nitroglycerin is in the form of a tablet (see Heath’s teachings column 6 lines 4-12).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Keffeler (4,741,441), Bear (WO 2013/109913) and/or Crosby (CN 1571751) as applied to claim 1 above, and further in view of Hodgson (WO 2008/135468).
Keffeler as modified does not disclose oxygen within the aperture of the first medicament insert is reduced by dilution with nitrogen gas or carbon dioxide.  However, Hodgson discloses a container storing smokeless tobacco products which may be vacuum sealed by flushing with nitrogen prior to sealing of the container to reduce the exposure of the product to ambient air during transport and storage (see page 12 lines 26-31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vacuum the medicament holder of Keffeler as modified by flushing nitrogen as taught by Hodgson to reduce the exposure of the medicaments to ambient air during transport and storage.
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Keffeler (4,741,441), Bear (WO 2013/109913) and/or Crosby (CN 1571751) as applied to claims 16 or 18 respectively above, and further in view of Robertson (US 6,516,950).
Claims 17 and 19
Keffeler does not disclose acetylsalicylic acid as a second medicament.  However, Robertson discloses aspirin/acetylsalicylic acid disposed within a medicament carrier (see column 3 lines 64-67 and column 4 lines 1-15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have aspirin/acetylsalicylic acid disposed within the compartments as a type of medicament stored within the medicament holder.  
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Keffeler (4,741,441), Bear (WO 2013/109913) and/or Crosby (CN 1571751) as applied to claim 2 above, and further in view of Heath (4,804,101) and Robertson (US 6,516,950).
Keffeler does not disclose the first medicament comprises nitroglycerin and the second medicament comprises acetylsalicylic acid.  However, Heath discloses nitroglycerin pills/tablets disposed within a compartment of a container (see column 6 lines 4-12).  Robertson discloses aspirin/acetylsalicylic acid disposed within a medicament carrier (see column 3 lines 64-67 and column 4 lines 1-15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have nitroglycerin pills and aspirin/acetylsalicylic acid disposed within the first and second compartments as a type of medicaments stored within the medicament holder.
Response to Arguments
Applicant's arguments filed 09/14/2022 have been fully considered but they are not persuasive.  Regarding applicant’s argument that none of the prior art presented discloses a first medicament insert comprising polytetrafluoroethylene useful in storing NTG medicaments, the examiner points out that the uses of polytetrafluoroethylene nothing has to do with NTG medicaments.  It is disclosed that polytetrafluoroethylene provide a rigid and lightweight material, but also is used to reduce adhesion of medicine in the interior surfaces of the medicament holder.  Regarding applicant’s argument of the teachings of Heath with respect to the NTG medicaments, the examiner responds that a new ground of rejection have been applied in combination with the teachings of Heath.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736